DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 7, filed 29 April 2022, with respect to the rejection(s) of claim(s) 1, 3-15 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ruhland et al. (DE 102008027279) in view of Hacker et al. (WO 2005/113112) with regards to Claims 1, 3, 4, and 6-14 and further in view of RFID INC with regards to Claims 5 and 15.
Applicant’s amendments have overcome the previous USC § 112 rejections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 4, 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhland et al. (DE 102008027279) in view of Hacker et al. (WO 2005/113112).
With regards to Claims 1, 9, and 14:
Ruhland teaches:
A filter element, part 18 (Ruhland Paragraph 31), comprising a filter medium, part 20, which reads on applicant's claimed filter body. The filter medium is closed on at least one end face by a “end and sealing body”, part 22, which reads on applicant's claimed end disc. The sealing body, part 22, is formed from a potting compound (See Ruhland Paragraph 32). The filter element further comprises a central tube, part 21, which reads on applicant's claimed central support tube, and a supporting body, part 40, which reads on applicant's claimed stabilization ring, which together read on applicant’s claimed stabilization device. The support body opens towards the central tube. The support body, part 40, comprises an end face, “ribs” part 46, a radially outside lying sidewall, “peripheral wall” part 48, which is connected to the central tube by the axial end face. (See Ruhland Paragraph 34 and Fig. 2-5, and 8) 
Ruhland does not teach:
At least one contactless readable data storage unit arranged on or in the stabilization device and at least partially surrounded by the potting compound.
Hacker teaches:
An upper end cap, part 114, in which (Claim 9) an RF tag (“radio frequency tag”) which reads on applicant's claimed at least one contactless readable storage unit, is arranged on or in and that the RF tag is at least partially surrounded by potting compound. (See Hacker pg. 19 lines 16-34 and Fig. 26 and 27 and pg. 5 lines 17-21 for further details about encapsulation in potting compound)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter of Ruhland to include an RF tag or contactless readable storage unit inside of the end cap as taught by Hacker in order to provide a means to detect and track a filter’s position and type as taught by Hacker “Background” pg. 1 and pg. 2 lines 14-20. 
(Claim 14) Ruhland in view of Hacker teaches the method of making the claimed structure. See Ruhland Paragraphs 31 32 and 34 and Hacker Pg. 5 lines 17-21 and Pg. 19 lines 16-34. 
With regards to Claims 3, 4, 6, and 7:
(Claim 3) As seen in Fig. 26 and 27 and detailed in pg. 19 lines 20-26 of Hacker the RF tag, part 121, is attached to the under side or recessed portion of the upper end cap which reads on applicant's claimed “receptacle formed as a recess” and (Claim 4) then encapsulated by a protective coating. (Claim 6) The RF tag is arranged within the peripheral wall of the end cap, part 114 of Hacker and would similarly be arranged within the peripheral wall, part 48, of Ruhland. (Claim 7) the RF tag is arranged in the end face of the stabilization ring. (See Hacker Fig. 26 and 27 and Ruhland Fig. 2 and 3) 
With regards to Claim 8:
Hacker teaches:
An alternative location for the RF tag arranged on o r in the outer wall of the support tube. (See Hacker Fig. 18)
It would have been obvious to one of ordinary skill in the art at the time of filing that Ruhland also has a support tube, part 21, and that the RF tag could be similarly placed on or in the support tube. 

It would have been obvious to one of ordinary skill in the art at the time of filing to attach the RF tag to the support body of Ruhland before encapsulating the RF tag and support body in potting compound in order to provide a secure place to place the tag so that it has a reliable and identifiable location while being protected from the fluid flowing through the filter. 
With regards to Claim 10 Ruhland further teaches:
The potting compound is a foamed polyurethane. (See Ruhland Paragraph 38)
With regards to Claims 11-13:
Ruhland does not explicitly teach a housing for the filter element.
Ruhland in view of Hacker teaches the limitations of Claim 1 as detailed above.
Hacker teaches:
(Claim 11) A filter housing,  “head assembly” part 111 and “bowl assembly” part 109,  comprising an inlet, “inlet” part 102, and an outlet, “outlet” part 108. The housing includes an antenna, “tag reader” part 124, for electronically communicating with the RF tag. (See Hacker Pg. 4 lines 24-33 and pg. 5 lines 3-16)
(Claim 12) A ring-shaped antenna, “antenna” part 146, (Claim 13) which encompasses the outlet of the filter. (See Hacker pg. 15 lines 20-30 and pg. 16 lines 1-10 and Fig. 4, 20, 21)
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhland et al. (DE 102008027279) in view of Hacker et al. (WO 2005/113112) further in view of .
Ruhland dos not teach an RF tag. 
Hacker teaches:
The RF tag is attached to the filter by an adhesive. (See Hacker pg. 19 lines 27-30)
Ruhland in view of Hacker does not teach:
The RF tag is “latched, clamped, or clipped” to secure it onto the stabilization device. 
RFID Inc teaches:
A RFID or RF tag which is incorporated into a clip and thus “Clip Tags can be applied to virtually any object”. (See RFID Inc image and description for “Alligator Clip” pg. 18 and current description from “UHF 915 MHZ SPECIALTY RFID TAGS”)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the attachment means of Ruhland in view of Hacker to provide a clipped RFID attachment means in order to quickly and easily attach the RFID tag as taught by RFID Inc that a clip RFID tag would be easily “applied to virtually any object” as further evidenced by Applicant’s specification pg. 3 lines 21-26 as clips and adhesive are known alternative means of attaching two objects together. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776